 

>

Case 1:19-cv-00695-DKC Document 35-3 Filed 07/09/19 Page 1 of 2

Bernard C. “Jack” Young
President
Baltimore City Council

 

100 N. Holliday Street, Room 400 ¢ Baltimore, Maryland 21202
410-396-4804 © Fax 410-539-0647
E-Mail councilpresident@baltimorecity.gov

January 8, 2019

Honorable Catherine E. Pugh
Mayor

City of Baltimore

100 N. Holliday Street
Baltimore, MD 21202

Re: Background information to accompany Police Commissioner Nominee

Dear Madame Mayor:

I know you gave all due consideration to your selection of Superintendent Michael Harrison to lead
the Baltimore Police Department, and that you did so with a real commitment to openness and
transparency. Once your nominee is officially introduced to the City Council, it will be incumbent
upon the City Council to fully vet the nominee. In support of that goal, and pursuant to City Council
Rule 14-1, which provides:

From time to time, the President may submit to the Mayor a letter specifying
the background and related documentation and other information requested to
accompany nominations made to the City Council.

I request that when you submit Mr. Harrison’s nomination to the City Council, you provide
the following background documentation:

(1} A copy of Superintendent Harrison’s resume;

(2) A copy of any completed application materials Superintendent Harrison submitted in
pursuit of this position;

(3) A list of any civil or criminal cases to which Superintendent Harrison is a party,
including the complete case name, docket number, the court in which it appears, and
any other information necessary to identify the case;

(4) An affirmation that Superintendent Harrison filed his federal and state tax returns for
all years the nominee was required to do so;

(5) All letters of reference the Administration received in reference to Superintendent
Harrison;

(6} A complete copy of all investigation reports conducted by the administration or any
other party into Superintendent Harrison’s background;
Case 1:19-cv-00695-DKC Document 35-3 Filed 07/09/19 Page 2 of 2

(7) Copies of Superintendent Harrison’s personnel files from the New Orleans Police
Department, and all other police departments for which the nominee was employed;

and

(8) Copies of any other documents the Mayor and her senior team used when assessing
Superintendent Harrison.

In addition to the above-requested documents, | further request the administration provide
Superintendent Harrison’s responses to the following questions.

(1)

(2)
(3)
(4)

(5)
(6)
(7)
(8)
(9)
(10)

Will you make yourself available for multiple meetings with city residents, which
will be open to the public, at which you will be asked questions by community
members, and which will take place at locations across the City?

Please describe your ability to implement community-based policing practices,
including specific examples.

How would you assess and describe your ability to implement community-based
policing practices? Can you provide specific examples?

How would you asses your ability to explicitly address institutional racism and
bias within the police department and between the police department and the
community? Can you provide specific examples?

Please describe your ability to conduct and implement a “top to bottom” policy
review change. Did you incorporate an equity lens when doing so?

Please describe your commitment to training officers and implementing new
training requirements for officers.

Can you describe your ability to implement data-driven policing practices?
Please describe your familiarity with the consent decree in U.S. v. Police
Department of Baltimore City, et al as well as your commitment to full and
effective compliance with its requirements.

What is your experience reducing crime — particularly violent crime — in a way
that adheres to the Constitution?

We have heard a strong desire among Baltimore City residents that the next
police commissioner nominee is from Baltimore. Please describe your
connections to and knowledge of Baltimore City’s communities.

Thank you, Madame Mayer, for your full consideration of the above requests. I look forward
to working with you and the members of the Baltimore City Council during this process.

Sincerely,

(Jane Pa

Bernard C. “Jack” Young

President

Baltimore City Council
